FILED
                               FOR PUBLICATION                                JUL 01 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-10669

              Plaintiff - Appellee,               D.C. No. 3:07-cr-00732-SI-1

  v.
                                                  ORDER
BARRY LAMAR BONDS,

              Defendant - Appellant.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judge Friedland did not participate in the deliberations or vote in this case.